NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AREK FRESSADI; FRESSADI DOES I-III, No. 15-15566

                Plaintiffs-Appellants,          D.C. No. 2:14-cv-01231-DJH

 v.
                                                MEMORANDUM*
ARIZONA MUNICIPAL RISK
RETENTION POOL, (AMRRP); et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Arek Fressadi appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal on statute of limitations grounds. Lukovsky v. City & County of San

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Francisco, 535 F.3d 1044, 1047 (9th Cir. 2008). We affirm.

      The district court properly dismissed Fressadi’s § 1983 claims because

Fressadi failed to file his action within the applicable two-year statute of

limitations. See id. at 1048 (in § 1983 suits, federal courts use the forum state’s

statute of limitations for personal injury actions; § 1983 claims accrue when the

plaintiff knows or has reason to know of the injury which is the basis of the

action); Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 974 (9th Cir. 2004)

(Arizona provides two-year statute of limitations for personal injury claims).

      The district court did not abuse its discretion in declining to exercise

supplemental jurisdiction over Fressadi’s state law claims after dismissing

Fressadi’s federal claims. See 28 U.S.C. § 1367(c)(3) (permitting district court to

decline supplemental jurisdiction if it has “dismissed all claims over which it has

original jurisdiction”); Costanich v. Dep’t of Soc. & Health Servs., 627 F.3d 1101,

1107 (9th Cir. 2010) (standard of review).

      The district court did not abuse its discretion in declining to grant Fressadi

leave to file an amended complaint. See Chappel v. Lab. Corp., 232 F.3d 719, 725

(9th Cir. 2000) (“A district court acts within its discretion to deny leave to amend

when amendment would be futile . . . .”).

                                            2                                    15-15566
       In light of our disposition, we do not consider Fressadi’s contentions

regarding the merits of his claims.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       State defendant-appellees’ request for judicial notice (Docket Entry No. 66)

is granted.

       Fressadi’s motion seeking waiver of the requirement to submit hard copies

of his opening brief and reply brief (Docket Entry No. 100) is granted.

       Fressadi’s motion to file an enlarged reply brief (Docket Entry No. 102) is

granted. The Clerk shall file Fressadi’s reply brief submitted at Docket Entry No.

103.

       All other pending motions and requests (Docket Entry Nos. 38, 53, 54, 55,

56, 86, 101, 111, 119, and 120) are denied.

       AFFIRMED.




                                          3                                       15-15566